


Exhibit 10.17

AMENDED AND RESTATED CONSIGNMENT AGREEMENT

          This AMENDED AND RESTATED CONSIGNMENT AGREEMENT made as of the 19th
day of November, 2007 by and between SOVEREIGN PRECIOUS METALS, LLC, a Rhode
Island limited liability company (“Consignor”) with offices at One Financial
Plaza, Providence, Rhode Island 02903; TECHNITROL, INC., a Pennsylvania
corporation with offices at 1210 Northbrook Drive, Suite 470, Trevose,
Pennsylvania 19053 (“Customer”).

          This Amended and Restated Consignment Agreement amends and restates
that certain Consignment Agreement, dated July 11, 2006 and amended and restated
as of October 23, 2007, by and among the Consignor, AMI Doduco, Inc. and the
Customer.

           1.          Commodities Consigned; Insurance and Risk of Loss; Title.
(a) Commodities consigned hereunder will consist of: (i) gold bullion, minimum
degree of fineness of 99.99% Unallocated Loco London, or mutually agreed upon
fineness, form and location, in bars of approximately 400 fine troy ounces each
(“Gold”); (ii) silver bullion, minimum degree of fineness of 99.99% in bars of
approximately 5,000 fine troy ounces each (“Silver”); (iii) palladium bullion,
minimum degree of fineness of 99.95% Unallocated Loco Zurich, or mutually agreed
upon fineness, form and location, in bars of approximately 32.15 fine troy
ounces each (“Palladium”); and (iv) platinum bullion, minimum degree of fineness
of 99.95% Unallocated Loco Zurich, or mutually agreed upon fineness, form and
location, in bars of approximately 32.15 fine troy ounces each (“Platinum”).
EXCEPT AS PROVIDED ABOVE, AND EXCEPT FOR A WARRANTY THAT CONSIGNOR SHALL HAVE
TITLE TO THE COMMODITIES AT THE TIME THAT CUSTOMER SHALL PURCHASE SUCH
COMMODITIES FROM CONSIGNOR AND WITHDRAW SUCH COMMODITIES FROM CONSIGNMENT AS
HEREINAFTER PROVIDED, CONSIGNOR MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED, AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
ANY OTHER MATTER, AND CONSIGNOR DISCLAIMS ALL SUCH WARRANTIES. Commodities shall
be consigned in amounts as requested by Customer from time to time. At no time
shall the value of consigned commodities exceed the lesser of: (i) $50,000,000
less the total amounts of the Borrower’s foreign exchange obligations to
Sovereign Bank; (ii) 12,000 fine troy ounces of Gold, 3,350,000 fine troy ounces
of Silver, 2,000 fine troy ounces of Palladium, and 1,000 fine troy ounces of
Platinum; (iii) such other limit as the parties may agree upon; or (iv) such
limit as Consignor may approve in its sole discretion (“Consignment Limit”).

          (b)          Each delivery of commodities shall be at Customer’s
expense and, if Customer shall select the carrier for any such delivery,
Customer shall bear the risk of any loss by such carrier. Following the delivery
of commodities to Customer, or to such other location as may be agreed upon from
time to time by the parties hereto, Customer shall insure the commodities to
their full value against all risks of loss and shall, as between Consignor and
Customer, accept all risk of loss until their purchase or return to Consignor.

          (c)          Title to consigned commodities shall remain in Consignor
until commodities are purchased and withdrawn from consignment. Commodities are
deemed to be on consignment until paid for in full, whereupon title to such
commodities shall pass to Customer.

          (d)          Customer shall deliver to Consignor a letter certifying
the names of persons (each an “Authorized Representative”) authorized to
transact consignment and other transactions hereunder. Any person identifying
himself or herself as an Authorized Representative may effect transactions
hereunder. Consignor shall have no obligation to ascertain whether the person is
in fact an Authorized Representative or is in fact authorized to effect the
transaction. Consignor may verify any request for a transaction. Customer
authorizes Consignor to record all requests Consignor may receive from Customer
or any person purporting to act on behalf of Customer.

          (e)          Consignor is obligated to engage only in transactions
involving commodities in units, fineness and quantities it customarily maintains
in its inventory, but Consignor may from time to time agree to other types of
transactions. Commodities in the possession or control of Customer or a third
party for the account of Customer shall constitute consigned commodities
hereunder notwithstanding such commodities: (i) are in alloyed form or contained
in raw materials, work in process or finished goods; (ii) are delivered to or
credited to the account of Customer by a third party in exchange for or in
consideration of commodities delivered by Consignor to such third party; or
(iii) are sold by Customer to Consignor and then consigned back to Customer.

--------------------------------------------------------------------------------




          2.          Valuation. For purposes of this Agreement: (a) the value
of Gold, Palladium and Platinum bullion shall be determined on the basis of the
London Bullion Market Association or the London Platinum and Palladium Market
second fixing price for such commodity on the valuation date or, if no price is
available for such date, then on the basis of said second fixing price on the
next previous day for which it is available; and (b) the value of Silver bullion
shall be determined on the basis of the London Bullion Market Association’s
silver fixing price for such commodity on the valuation date or, if no price is
available for such date, then on the basis of said published price for the
previous day for which such price was available. Should the London Bullion
Market Association or London Platinum and Palladium Market discontinue or alter
its practice of quoting a price for gold, silver, palladium or platinum as
applicable on any day for which such a price is necessary for the purposes
hereof, Consignor shall announce a substituted index commonly used in the trade
to become the method of valuation hereunder.

          3.          Payments by Customer.

          (a)         During such time as consigned commodities are consigned to
Customer hereunder and until the same are withdrawn from consignment and paid
for in full by Customer as hereinafter provided, Customer will pay to Consignor
a fee computed daily on the value of such consigned commodities at such rate or
rates as Consignor shall specify in writing to Customer, and as such rates may
change from time to time upon notice to Customer, such fee to be accrued on a
daily basis and paid to Consignor not later than the tenth (10th) day of each
month. A consignment fee calculated in accordance with this subparagraph shall
be known as a “Floating Consignment Fee”.

          (b)          During such time as consigned commodities are consigned
to Customer hereunder and until the same are withdrawn from consignment and paid
for in full by Customer as hereinafter provided and provided that no Event of
Default (as hereinafter defined) has occurred and is then continuing, instead of
paying the Floating Consignment Fee set forth above, Customer may elect to pay
to Consignor a Fixed Consignment Fee with respect to consigned commodities in
accordance with the following:

          (i)         Such Fixed Consignment Fee shall be calculated for a
certain specific quantity of consigned commodities consigned to Customer for a
certain specific Consignment Period at a rate announced by Consignor from time
to time upon the request of Customer. The quantity and type of consigned
commodities, and the Consignment Period shall be selected by Customer and
consented to by Consignor. Once the specific quantity and type of consigned
commodities and the specific Consignment Period have been selected and the
consignment fee determined, such selections shall be irrevocable and binding on
Customer and shall obligate Customer to accept the consignment requested from
Consignor in the amount and for the Consignment Period specified.

          (ii)         The Fixed Consignment Fee shall be accrued on a daily
basis and paid to Consignor not later than the tenth (10th) day of each month.

          (c)          At such time as Customer shall request the consignment
and delivery of consigned commodities under this Agreement, it shall become
obligated to pay to Consignor a market premium per troy ounce as announced by
Consignor at the time of such consignment (“Market Premium”). Such payment is to
be made within ten (10) days after Customer’s receipt of Consignor’s monthly
invoice by bank wire to a bank of Consignor’s choice. At such time as Customer
shall purchase and withdraw consigned commodities from consignment under this
Agreement, it shall become obligated to pay to Consignor: (i) a purchase price
computed in accordance with Paragraph 2 hereof if such purchase is effected by
Customer prior to 2:30 p.m., Greenwich Mean Time, on any Business Day; or (ii)
such other purchase price as shall be mutually agreed upon by Consignor and
Customer (“Purchase Price Payment”). The purchase of all consigned commodities
bearing a Fixed Consignment Fee shall take place on the last day of the
Consignment Period relating thereto. All Purchase Price Payments are to be made
within two (2) Business Days after such purchase by bank wire to a bank of
Consignor’s choice, provided, however, title to such consigned commodities shall
not pass until the making of such Purchase Price Payment. Consigned commodities
shall be deemed to have been purchased and withdrawn from consignment at such
time as Customer shall notify Consignor that it elects to purchase such
consigned commodities from Consignor.

          (d)          Customer hereby agrees to pay upon demand: (i) interest
on any Purchase Price Payment not paid when due hereunder at a rate per annum
equal to the floating Prime Rate (as hereinafter defined) of Sovereign Bank
(“Bank”), plus five percent (5%), from the date of delinquency until payment in
full; and

--------------------------------------------------------------------------------




(ii) interest on any Consignment Fees, Market Premium or any other amount due
hereunder not paid when due hereunder at a rate per annum equal to the floating
Prime Rate of Bank, plus five percent (5%), from the date of delinquency until
payment in full. For the purposes hereof, the term “Prime Rate” shall mean the
variable per annum rate of interest so designated from time to time by Bank as
its prime rate. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. All payments
made under this Agreement shall be made by Customer to Consignor at the address
of Consignor set forth above or at such other place as Consignor may from time
to time specify, in writing in lawful currency of the United States of America
in immediately available funds, without counterclaim or setoff and free and
clear of, and without any deduction or withholding for, any taxes or other
payments. If any payment hereunder becomes due on a day that is not a Business
Day, the due date of such payment shall be extended to the next succeeding
Business Day, and such extension of time shall be included in computing interest
and fees in connection with such payment. All payments shall be applied first to
the payment of all fees and other amounts due Consignor (including Market
Premiums but excluding the purchase price of commodities hereunder and
Consignment Fees), then to accrued Consignment Fees, and the balance on account
of the outstanding purchase price of commodities hereunder; provided, however,
that after the occurrence of an Event of Default, payments will be applied to
the obligations of Customer to Consignor as Consignor determines in its sole
discretion.

          (e)          Customer may elect from time to time to convert any
outstanding Floating Consignment Fee consignment to a Fixed Consignment Fee
consignment and to convert any outstanding Fixed Consignment Fee consignment to
a Floating Consignment Fee consignment, provided, however, that: (i) with
respect to any such conversion of a Fixed Consignment Fee consignment into a
Floating Consignment Fee consignment, such conversion shall only be made on the
last day of the Consignment Period with respect thereto; provided, however, in
the event of any governmental action pursuant to Paragraph 3 (k) hereof,
Customer may make a conversion prior to the last day of any such Consignment
Period; (ii) with respect to any such conversion of a Floating Consignment Fee
consignment to a Fixed Consignment Fee consignment, Customer shall give
Consignor at least two (2) Eurodollar Business Days’ prior notice by telephone
or by electronic mail of the day on which such election is effective; and (iii)
no consignment may be converted into a Fixed Consignment Fee consignment when
Consignor has declared the existence of an Event of Default hereunder. Customer
shall give to Consignor telephonic notice (confirmed in writing by Customer) of
its decision to convert an outstanding consignment. All or any part of
outstanding consignments under this Agreement may be converted as provided
herein. Each such request shall be irrevocable by Customer.

          (f)          Any Fixed Consignment Fee consignments may be continued
as such upon the expiration of a Consignment Period with respect thereto by
giving to Consignor telephonic notice (confirmed in writing by Customer) of
Customer’s decision to continue an outstanding consignment as such; provided,
however, that no Fixed Consignment Fee consignment may be continued as such when
Consignor has declared the existence of an Event of Default hereunder, but shall
be automatically converted to a Floating Consignment Fee consignment on the last
day of the first Consignment Period relating thereto ending during the
continuance of such Event of Default.

          (g)          In the event that Customer does not notify Consignor of
its election hereunder with respect to any consignment, such consignment shall
be automatically converted to a Floating Consignment Fee consignment at the end
of the applicable Consignment Period.

          (h)          In the event, prior to the commencement of any
Consignment Period relating to any Fixed Consignment Fee consignment, Consignor
shall determine in good faith that adequate and reasonable methods do not exist
for ascertaining the Fixed Consignment Fee that would otherwise determine the
rate of interest to be applicable to any Fixed Consignment Fee consignment
during any Consignment Period, Consignor shall forthwith give notice of such
determination (which shall be conclusive and binding on Customer) to Customer.
In such event: (a) any request for a Fixed Consignment Fee consignment shall be
automatically withdrawn and shall be deemed a request for a Floating Consignment
Fee consignment; (b) each Fixed Consignment Fee consignment will automatically,
on the last day of the then current Consignment Period thereof, become a
Floating Consignment Fee consignment; and (c) the obligations of Consignor to
make Fixed Consignment Fee consignments shall be suspended until Consignor
determines that the circumstances giving rise to such suspension no longer
exist, whereupon Consignor shall so notify Customer.

          (i)          Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or

--------------------------------------------------------------------------------




directive or in the interpretation or application thereof shall make it unlawful
for Consignor to make or maintain Fixed Consignment Fee consignments, Consignor
shall forthwith give notice of such circumstances to Customer and thereupon: (a)
the agreement of Consignor to make Fixed Consignment Fee consignments shall
forthwith be suspended; and (b) the Fixed Consignment Fee consignments then
outstanding shall be converted automatically to Floating Consignment Fee
consignments on the last day of each Consignment Period applicable to such Fixed
Consignment Fee consignments or within such earlier period as may be required by
law.

           (j)          Customer shall indemnify Consignor and hold Consignor
harmless from and against any loss, cost or expense that Consignor may sustain
or incur as a consequence of: (a) default by Customer in payment of any Fixed
Consignment Fee consignments as and when due and payable (including, without
limitation, as a result of prepayment or late payment of the purchase price for
the consigned commodities or the acceleration of the consignment facility
indebtedness pursuant to the terms of this Agreement), which expenses shall
include any such loss or expense arising from interest or fees payable by
Consignor to a consignor or lender of commodities or funds obtained by Consignor
in order to make or maintain its Fixed Consignment Fee consignments; (b) default
by Customer in taking a consignment or conversion after Customer has given (or
is deemed to have given) its request therefore; and (c) the purchase of
consigned commodities bearing a Fixed Consignment Fee or the making of any
conversion of any such consignment to a Floating Consignment Fee consignment on
a day that is not the last day of the applicable Consignment Period with respect
thereto, including interest or fees payable by Consignor to a consignor or
lender of commodities or funds obtained by Consignor in order to make or
maintain any such consignments.

           (k)          If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to Consignor
by any central bank or other fiscal, monetary or other authority (whether or not
having the force of law), shall:

           (i)          If Company’s action(s) cause subject Consignor to be
subject to any tax (except for taxes on income or profits), levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Consignment Agreement or this consignment facility, or

           (ii)         materially change the basis of taxation (except for
changes in taxes on income or profits) of payments to Consignor of the principal
of or the interest on this consignment facility or any other amounts payable to
Consignor under this Consignment Agreement, or

           (iii)        impose on Consignor any other conditions or requirements
with respect to this Consignment Agreement, this consignment facility or any
class of loans or commitments of which this consignment facility forms a part;

and the result of any of the foregoing is, following the date hereof:

           (i)         to increase the cost to Consignor of making, funding,
issuing, renewing, extending or maintaining this consignment facility, or

           (ii)         to reduce the amount of principal, interest or other
amount payable to Consignor hereunder on account of this consignment facility,
or

           (iii)        to require Consignor to make any payment or to forego
any interest or other sum payable hereunder, the amount of which payment or
foregone interest or other sum is calculated by reference to the gross amount of
any sum receivable or deemed received by Consignor for Customer hereunder;

then, and in each such case, Customer will, upon demand by Consignor, at any
time and from time to time and as often as the occasion therefore may arise, pay
to Consignor such additional amounts as will be sufficient to compensate
Consignor for such additional cost, reduction, payment or foregone interest or
other sum.

           (l)          Upon the occurrence of any of the events set forth in
Paragraph 3(i), Paragraph 3(j) or Paragraph 3(k) hereof, Consignor shall provide
to Customer a certificate setting forth any additional

--------------------------------------------------------------------------------




amounts payable pursuant thereto, together with a brief explanation of such
amounts.

           4.          Maintenance of Consignment Limit. If the value of
commodities on consignment at any time exceeds the Consignment Limit, Customer
will promptly either (a) purchase and withdraw from consignment (and make
payment to Consignor as provided in Paragraph 3), a quantity of consigned
commodities which has an aggregate value sufficient to result in the value of
the remaining consigned commodities to be less than the Consignment Limit, or
(b) deliver to Consignor sufficient of such consigned commodities to achieve the
same result. Any such delivery shall be at Customer’s expense and risk.

           5.          True Consignment. This Agreement shall provide for a true
consignment and all transactions hereunder shall constitute true consignments of
commodities.

           6.          Warranties. Customer warrants and represents to Consignor
(which warranties and representations shall survive the execution of this
Agreement and the delivery of consigned commodities to Customer) that:

           (a)       Customer (i) is duly organized, validly existing and in
good standing under the laws of the Commonwealth of Pennsylvania; and (ii) has
the corporate power and authority to execute, deliver and perform this Agreement
and to carry on business as now conducted. The execution, delivery and
performance by Customer of the terms of this Agreement have been authorized by
all requisite corporate action and will not violate the charter or bylaws of
Customer or any document to which it is a party or by which it is bound. This
Agreement constitutes the legal, valid and binding obligation of Customer
enforceable in accordance with its terms.

           (b)       No Event of Default, as defined herein, and no event which,
with the passage of time or the giving of notice, would become an Event of
Default, has occurred and is continuing. No statement made by or on behalf of
Customer herein or in any writing furnished to Consignor contains an untrue
statement of material fact or omits any material fact necessary to make such
statement not misleading.

           7.         Affirmative and Negative Covenants. Customer covenants,
from the date hereof until payment and performance of all obligations of
Customer hereunder, Customer shall:

           (a)       Do all things necessary to keep in full force and effect
its corporate existence; and not dissolve or liquidate and not change its
corporate name unless it has provided Consignor with thirty (30) days prior
written notice thereof.

           (b)       Not create, incur, assume or suffer to exist any mortgage,
security interest, pledge, lien or other encumbrance on any of the consigned
commodities or on any products or inventory which contains consigned
commodities.

          (c)        Should the Customer fail to file annual financial
statements within ninety (90) days of the Customer’s fiscal year end, and/or
fail to file quarterly financial statements within thirty (30) day of the
Customer’s financial quarter ends with the Securities and Exchange Commission,
then the Customer shall be required to Furnish to Consignor: (i) within ninety
(90) days after the end of each of Customer’s fiscal years, a copy of Customer’s
annual report, the financial statements contained therein prepared by an
independent certified public accountant acceptable to Consignor, inclusive of
consolidating financial statements; (ii) within thirty (30) days after the
Customer’s financial quarter end(s) the financial statements contained therein
prepared by an independent certified public accountant acceptable to Consignor,
inclusive of consolidating financial statements; (iii) annual consolidating
financial statements within ninety (90) days after the end of each of Customer’s
fiscal years, and (iv) such additional information regarding the location and
use of consigned commodities by Customer as Consignor may reasonably request.

           8.          Conditions to Consignor’s Obligation to Consign. The
obligation of Consignor to deliver and/or consign commodities hereunder is
subject to the following conditions precedent: (a) the representations and
warranties in Paragraph 6 shall be true and correct on and as of the date hereof
and the date each consignment is requested and is to occur; and (b) no Event of
Default, nor any event which upon notice or lapse of time or both would
constitute an Event of Default, shall have occurred and be continuing.

--------------------------------------------------------------------------------




           9.           Default. In case of the occurrence of any one or more of
the following events (each an “Event of Default”):

          (a)          default in the payment or performance of any of
Customer’s material obligations or agreements hereunder which, in the case of a
performance default is not cured within thirty (30) days after written notice of
such default from Consignor; or

          (b)          any representation or warranty made herein or in any
document furnished in connection with this Agreement shall prove to be false or
misleading in any material respect; or

          (c)          Customer shall make an assignment for the benefit of
creditors; file or suffer the filing of any voluntary or involuntary petition
under any chapter of the Bankruptcy Code; apply for or permit the appointment of
a receiver, trustee or custodian of any of its property or business; become
insolvent or suffer the entry of an order for relief under Title 11, United
States Code; or make an admission of its inability to pay its debts as they
become due; or

          (d)          the occurrence of any material loss, theft or destruction
of or damage to any of the consigned commodities; or the occurrence of any
attachment on any of the consigned commodities; or

          (e)          the occurrence of any Event of Default as defined in that
certain Credit Agreement dated as of October 14, 2005 (the “Credit Agreement”)
by and among Customer, certain subsidiaries of Customer, Bank of America, N.A.
and the Lenders (as defined in the Credit Agreement), as the same may be amended
and/or amended and restated from time to time, that causes any or all of the
Obligations (as defined in the Credit Agreement) to be immediately due and
payable;

then in any such event (i) the obligations of Consignor hereunder shall, at
Consignor’s option, terminate, (ii) Customer shall promptly return to Consignor
all commodities theretofore consigned to but not purchased and paid for by
Customer, and (iii) all Customer’s obligations to Consignor shall become and be
immediately due and payable without presentment, demand or notice, all of which
are hereby expressly waived, notwithstanding any credit or time allowed to
Customer or any agreement to the contrary. Customer shall, at Consignor’s
request, immediately assemble all consigned commodities, and Consignor may go
upon Customer’s premises during normal business hours to take immediate
possession thereof. Customer shall pay all reasonable legal expenses and
attorneys’ fees incurred by Consignor in enforcing Consignor’s rights, powers
and remedies under this Agreement. No failure or delay on Consignor’s part to
exercise or to enforce any of its rights hereunder or to require strict
compliance with the terms hereof and no course of conduct on Consignor’s part
shall constitute a waiver or relinquishment of any rights hereunder. Consignor’s
recourse shall be limited to outstanding obligations, consignment fees, any
previously agreed upon outstanding invoices, and any reasonable legal expenses
incurred.

          10.          Termination; Return of Commodities. Consignor or Customer
may terminate this Agreement upon thirty (30) days prior written notice. Upon
the giving of such notice or at any time thereafter, Consignor may, at its
option, suspend or terminate its obligation to consign or deliver commodities
hereunder. Upon termination of this Agreement, Customer shall, within
forty-eight (48) hours following the request of Consignor, deliver to Consignor,
at Customer’s expense and risk, any commodities consigned but not purchased and
paid for in full.

          11.          Expenses. Customer shall pay on demand all reasonable
expenses of Consignor in connection with the preparation, default, collection,
waiver or amendment of terms, or in connection with Consignor’s exercise,
preservation or enforcement of any of its rights, remedies or options under this
Agreement, including, without limitation, reasonable fees of outside legal
counsel; and the amount of all such expenses shall, until paid, bear interest at
the rate set forth in Section 3 hereof and be an obligation secured by any
collateral. Consignor shall provide prior notice to Customer as to any legal
fees and related expenses that will be charged to Customer for the preparation
and/or negotiation of any amendments to this Agreement or any other agreements
relating to this Agreement.

          12.          Additional Definitions.

          “Business Day” means each and every day other than Saturdays, Sundays
and days on which

--------------------------------------------------------------------------------




Consignor is closed by virtue of a national holiday or a holiday in the State of
Rhode Island.

          “Consignment Period” means, with respect to the consignment of
commodities based upon a Fixed Consignment Fee, the period beginning on the
Drawdown Date and ending on the day which numerically corresponds to such date
one, two or three months (or such other period, if agreed to by the Consignor)
thereafter (or, if such month has no numerically corresponding day, on the last
Eurodollar Business Day of such month), as the Customer may select in its notice
provided pursuant to Section 3 hereof; provided, however, that:

 

 

 

                 (a) Consignment Periods commencing on the same date for
consignments of consigned commodities comprising part of the same consignment
shall be of the same duration, and

 

 

 

                (b) if such Consignment Period would otherwise end on a day
which is not a Eurodollar Business Day, such Consignment Period shall end on the
next following Eurodollar Business Day; provided, however, that if such next
following Eurodollar Business Day is the first Eurodollar Business Day of a
calendar month, such Consignment Period shall end on the next preceding
Eurodollar Business Day.

          “Drawdown Date” means the date on which any consignment under this
consignment facility is made or is to be made and the date on which any
consignment under this consignment facility is converted or continued in
accordance with Section 3 hereof.

          “Eurodollar Business Day” means any day on which commercial banks are
open for international business (including dealings in dollar deposits) in
London.

          “Fixed Consignment Fee” means a consignment fee calculated in
accordance with the provisions of Paragraph 3(b) hereof.

          “Floating Consignment Fee” means a consignment fee calculated in
accordance with the provisions of Paragraph 3(a) hereof.

           13.          Miscellaneous. (a) The rights of Customer under this
Agreement may not be assigned without the prior written consent of Consignor.
All covenants and agreements of Customer contained herein shall bind Customer,
its successors and assigns, and shall inure to the benefit of Consignor, its
successors and assigns.

           (b)          Customer agrees to indemnify and hold harmless Consignor
from and against any third-party claims, actions and suits resulting from: (i)
any actual or proposed use by Customer of the commodities consigned, delivered
or sold to Customer by Consignor; or (ii) Customer’s violation of any
environmental law or release or threatened release of any hazardous materials
(including, but not limited to claims with respect to wrongful death, personal
injury or damage to property); in each case including, without limitation,
Consignor’s reasonable fees and disbursements of counsel incurred in connection
with any such litigation or other proceeding; provided, however, that Consignor
shall not be entitled to indemnification if: (i) a court of competent
jurisdiction finally determines (all appeals having been exhausted or waived)
that Consignor acted in bad faith or with willful misconduct; (ii) if Consignor
has not provided Customer with prompt notice of a claim, action or suit; or
(iii) if Consignor has settled any claim or compromised any of Customer’s rights
without the consent of Customer. The provisions of this subsection shall survive
payment or satisfaction of payment of all amounts owing by Customer with respect
to the obligations hereunder and the termination of the obligations of Consignor
hereunder.

          (c)          This Agreement shall be governed by and construed under
Rhode Island law. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, the validity of all other terms shall not be affected
thereby. Customer submits to the jurisdiction of the courts of Rhode Island and
of any federal court located in such state, as well as to the jurisdiction of
all courts from which an appeal may be taken from such courts, for the purpose
of any suit, action or proceeding arising out of the breach by Customer of any
of its obligations under this Agreement, and expressly waives any and all
objections it may have as to venue in any of such courts and agrees that service
of process may be made on Customer by mailing a copy of the summons to the
address of Customer on the books and records of Consignor. CUSTOMER WAIVES TRIAL
BY JURY IN CONNECTION WITH ANY SUIT OR ACTION ARISING OUT OF OR CONCERNING ITS
OBLIGATIONS IN CONNECTION WITH THIS AGREEMENT.

--------------------------------------------------------------------------------




          (d)          All communications hereunder shall be in writing and
shall be mailed by certified mail, return receipt requested, by overnight
courier, by confirmed telecopier or by hand to the address of Consignor or
Customer provided above, as applicable, or to such other address as the parties
may provide to each other. Notices shall be deemed effective three (3) days
after deposit in the mail, if sent by certified mail; the next business day, if
sent by overnight courier; upon confirmation, if sent by confirmed telecopier;
and upon delivery, if sent by hand.

          (e)          This Agreement and any amendments hereto may be executed
in multiple counterparts, each of which shall deemed to be an original, but all
of which together shall constitute one and the same instrument. Facsimile
signatures will be considered original signatures.

          IN WITNESS WHEREOF, the parties have executed this Agreement the day
and year first above written.

TECHNITROL, INC.

 

 

 

By: /s/ Drew A. Moyer

 

--------------------------------------------------------------------------------

Name: Drew A. Moyer

Title: Sr. Vice President & CFO

SOVEREIGN PRECIOUS METALS, LLC

 

 

 

By: /s/ Michael Smith

 

--------------------------------------------------------------------------------

Name: Michael Smith

Title: Senior Vice President


--------------------------------------------------------------------------------